Citation Nr: 0814018	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania and Boston, Massachusetts Regional Offices (RO) 
of the Department of Veterans Affairs (VA).  In a January 
2005 rating decision, the RO, in part, denied the appellant's 
claim for entitlement to service connection for residuals, 
right knee injury on the basis that new and material evidence 
had not been submitted.  During the pendency of this appeal 
the appellant's claims file was transferred to the 
jurisdiction of the Boston RO.  In a March 2006 rating 
decision, the RO denied the veteran's claim for entitlement 
to service connection for a bipolar disorder.

In December 2007, the appellant attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

Regarding his bipolar disorder claim, at his December 2007 
hearing, the appellant testified that he underwent a 
psychiatric examination while at basic training in Fort 
Benning, Georgia.  He stated that the examiner diagnosed 
bipolar disorder.  Service medical records have been 
associated with the claims folder, but it does not appear 
that the mental health jacket or records from Fort Benning 
were specifically requested.  

The appellant reported that a Dr. Aubrey performed surgery on 
his right knee in 1982, 1983 or 1984 at the Massachusetts 
General Hospital.  VA contacted Massachusetts General 
Hospital to obtain these records.  In a June 2007 letter, 
Massachusetts General Hospital informed VA that they did not 
have records for the veteran and VA needed to contact 
"Brigham Hospital" (this is presumably a reference to 
Brigham and Woman's Hospital) as the appellant had received 
treatment there.  Records of this treatment have not been 
associated with the claims file, and there is no indication 
that they were sought.  The records may be pertinent to the 
claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's mental health 
treatment jacket, including the report of 
any psychiatric evaluation conducted at 
Fort Benning.

2.  Take all necessary steps to obtain 
records of treatment pertinent to the 
claims on appeal from the Brigham and 
Women's Hospital in Boston, 
Massachusetts.

3.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



